Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (EP 2353931 A2) in view of Mackin (US 20170224855 A1).
Regarding claim 1, Thompson teaches 
an armrest comprising a pocket and a top lid, wherein the pocket is configured to store a tray and the top lid is configured to cover the pocket;
a retractable mechanism enclosed in the pocket (par. 2: arm or bracket), wherein a first end of the retractable mechanism is removably attached to the tray (par. 2: support arm; NOTE: this is a recitation of intended use, and so long as the prior art structure reads on the instant claimed structure, this limitation would be met because the same structure would be capable of the same function; in this case, no specific structure is recited to allow the first end to be removably attached to the tray, and in use, any structure can be interpreted to be removably attached when a user forcibly removes the tray from the first end) wherein the retractable mechanism is configured to:
extract the tray from the pocket in an open state, wherein, in the open state the tray is at least partially outside the pocket; and
retract the tray into the pocket in a closed state, wherein, in the closed state the tray is completely inside the pocket; (par. 2: This has been most commonly provided by attaching the tray to an arm or bracket which is arranged so that the tray can be moved from its operating position in front of the passenger to a stowed position within an adjacent armrest or console. The movement required to stow the tray is usually a rotation of 90° about a longitudinal axis close to the edge of the tray close to the armrest, so that the top surface is vertically disposed and facing away from the passenger, followed by either a rotational or sliding generally downwards movement to move the tray and support arm into a suitable cavity within the arm rest, wherein the tray is stowed in a vertical orientation. The required opening at the top of the cavity is usually covered by a hinged lid, which can also perform the function of an armrest when it is closed) 
but does not teach and a second end of retractable mechanism is fixed within the pocket.
In another embodiment, Thompson teaches a mechanism for extracting and retracting a tray in an arm rest (Fig. 4-5). The difference is that the tray is not stowed vertically but rather horizontally. However, a simple rearrangement of the orientation of the mechanism can allow the mechanism to retract the tray into a vertical position. Moreover, the broader modification being made is that the mechanism includes a second end that is fixed within the packet (see the hinge connecting 14 and 15 in Fig. 5; in order for a hinge to function there must be a complementary rotatable shaft for the part connected to the tray to rotate around), for the same purpose of extracting and retracting a tray in an armrest compartment with a lid on it. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanism of Thompson to have a second end fixed within the packet, as taught by Thompson, in order to serve as the complementary piece in a mechanism for extracting and retracting a tray in an armrest compartment with a lid on it. 
Modified Thompson still does not teach
and a first set of Ultraviolet (UV) Light Emitting Diodes (LEDs) affixed on each inner wall of the pocket, wherein the first set of UV LEDs is configured to sanitize each surface of tray, when the tray is in the closed state.
Mackin teaches a retractable tray table pivotably connected to the back of an aircraft seat sterilized by UV light (abstract, Fig. 1). Mackin teaches a motivation for sterilizing the tray table of an aircraft seat with UV light: the tray table can become contaminated with food, drinks, and human germs, and sterilization by flight attendants might not be fully thorough, which poses a health threat to passengers (par. 5-6: As can be appreciated, during a typical flight, the tray tables may become contaminated. For example, a passenger may spill a beverage on a tray table. Further, the tray table may become covered with crumbs. Also, a passenger may sneeze in proximity to the tray table, such that germs are spread onto the supporting surface. In short, a tray table may be covered with various contaminants, such as food and beverage remnants, germs, bacteria, and the like. Accordingly, tray tables are periodically cleaned by flight attendants or ground-based cleaning personnel between flights. However, there may not be sufficient time to effectively clean each tray table. Moreover, individual flight attendants may not thoroughly clean each tray table. As such, various contaminants may remain on particular tray tables, which may pose real and/or perceived health concerns to future passengers). Mackin executes the UV sterilization of the tray by installing a UV source on the surface next to the tray when it is in a stowed position (Fig. 1: UV light 112). The UV source consists of a plurality of UV LEDs (par. 11: The UV light source may include one or more of a low pressure mercury discharge lamp, one or more fiber optic couplings, or one or more light emitting diodes, for example). Furthermore, it teaches a tray table position sensor for sensing when the tray is in a stowed position (Fig. 1: tray table position sensor 116; par. 9: The system may also include a tray table position sensor in communication with the sanitation control unit. The tray table position sensor may be configured to detect when the tray table is secured in the upright position) which is allows a sanitation control unit to only activate the UV sterilization when the tray is in a stowed position (par. 17: The sanitation control unit operates the UV light source to emit the UV light onto the tray table when the tray table is secured in an upright position. The sanitation control unit prevents the UV light source from emitting the UV light when the tray table is not secured in the upright position; NOTE: since the tray table position sensor is what sends the signal indicating that the tray table is not secured in the upright position and the sanitation control unit deactivates the UV light source in response, this signal from the sensor is interpreted as a deactivation signal). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified Thompson to have UV LEDS connected to a sanitation control unit, and a tray table sensor connected to the sanitation control unit, wherein the UV sterilization lights are located in the inner wall of the pocket (since this is the surface closest to the stowed tray) and the sanitation control unit is configured to activate/deactivate the UV lights in response to a signal from the tray table sensor when the tray is retracted/extracted, respectively, as taught by Mackin, in order to affect UV sterilization of a stowed tray in an aircraft seat armrest in order to ensure thorough sterilization for the safety of the passengers, while also preventing the UV lights from activating when the tray is extracted in order to prevent unnecessary irradiation to the passengers. 
Regarding claim 2, Modified Thompson modified by Mackin teaches the aircraft sanitization system of claim 1, as set forth above, and further teaches wherein a first end of the top lid is hinged to the armrest to enable rotation of the top lid about a pivot axis and a second end of the top lid cooperates with the armrest to enable the closed state and the open state (par. 2: The required opening at the top of the cavity is usually covered by a hinged lid, which can also perform the function of an armrest when it is closed; Fig. 4-5, NOTE: although for a different embodiment, Fig. 4-5 can reasonably be interpreted to illustrate this same feature of the lid, which remains the same regardless of the orientation of the tray between embodiments).
Regarding claim 5, Modified Thompson modified by Mackin teaches the aircraft sanitization system of claim 1, as set forth above, but does not teach wherein the tray comprises a plurality of portions hinged to each other, wherein at least one of the plurality of portions is foldable around an associated pivot axis over the remaining plurality of portions. 
Thompson teaches wherein the tray comprises a plurality of portions hinged to each other, wherein at least one of the plurality of portions is foldable around an associated pivot axis over the remaining plurality of portions, in order to store a bigger tray within the same volume of compartment (Fig. 7; par. 24: In the preferred embodiment, the tray assembly 1 includes a tray 13, 18 that is of a multi-leaf, preferably a bi-fold, i.e. two leaf, design so as to fit a larger tray area within the available console width than would be possible with a single leaf tray). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Modified Thompson modified by Mackin to comprise a plurality of portions hinged to each other, wherein at least one of the plurality of portions is foldable around an associated pivot axis over the remaining plurality of portions, as taught by Thompson, in order to fit a larger tray within the available volume of the tray compartment. 

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Thompson modified by Mackin in view of Chamberlain (AU 2019204226 A1).
Regarding claim 3, Modified Thompson modified by Mackin teaches the aircraft sanitization system of claim 2, as set forth above, but does not teach further comprises:
at least one switch located on the armrest, wherein each of the at least one switch is configured to be:
enclosed and activated by the top lid in the closed state; and
disclosed and deactivated by the top lid in the open state;
a locking mechanism, wherein the locking mechanism is configured to cooperate with the second end of the top lid to enable the closed state and the open state, wherein the locking mechanism engages with the top lid in the closed state and disengages with the top lid in the open state; and
a controller communicatively coupled to each of the at least one switch and the locking mechanism, wherein the controller is configured to activate the first set of UV LEDs, when each of the at least one switch is activated and the locking mechanism engages the top lid in the closed state.
Mackin teaches a locking mechanism to lock the tray in a closed state by engaging and which opens the tray by disengaging, (par. 75: In at least one embodiment, the UV light source may be automatically deactivated if the tray table moves out of a secured upright position. Notably, some tray tables may include a rotatable latch. In connection with such trays, the position of the latch may be sensed. Rotation of the latch out of a locked position may automatically deactivate the UV light source) connected to the controller, wherein the controller is configured to activate the UV lights when the locking mechanism is engaged in the closed state (since the sanitation control unit is what controls activation/deactivation, and therefore in order for the device of Mackin to function, the latch/locking mechanism must connected to the sanitation control unit). In the case of Mackin, the UV lights are only activated when the tray is in a closed state in part because the tray would be blocking any harmful UV radiation to the passenger when in a closed state. In the case of Thompson, the hinged lid is the structure responsible for preventing the UV radiation from leaking out, as well as the structure that when closed, completes the retracting of the tray, and therefore, it would make sense to put the locking mechanism on the second end of the lid instead of the edge of the tray, as is done in Mackin. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second end of the lid of Modified Thompson modified by Mackin to have a locking mechanism connected to the sanitation control unit such that the UV lights are only activated when the locking mechanism engaged to close the lid, as taught by Mackin, as a further safety measure to prevent harmful UV radiation from leaking out to the passenger. 
Modified Thompson modified by Mackin does not teach a further safety measure for preventing harmful UV radiation from leaking out to the passenger: at least one switch located on the armrest, wherein each of the at least one switch is configured to be:
enclosed and activated by the top lid in the closed state; and
disclosed and deactivated by the top lid in the open state;
Mackin already teaches having more than one tray table sensor (par. 43: For example, the tray table position sensor 116 may include one or more of a Hall effect sensor, an infrared or laser assembly configured to detect if the tray table 102 breaks a particular plane defined by a light beam, and/or the like) but does not teach wherein the list of possible sensors includes a switch. 
Chamberlain teaches a switch that deactivates and activates a UV light source depending on whether or not two surfaces are in physical contact (par. 17: In a third aspect the invention provides UV lamp system comprising: a container; a removable end cap for connection to the container to close the container; electrical UV lamp circuit comprising a UV lamp positioned within the container when the container is closed; the electrical switch circuit of the first aspect, wherein the electrical switch is configured to activate and deactivate the UV lamp circuit in dependence on the electrical resistance of the switching circuit; wherein the pressing force is applied by the removable cap; par. 21: In embodiments the electrical circuit is closed by bringing the surfaces into contact). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify area between the armrest and the hinged lid of Modified Thompson modified by Mackin to comprise an electrical switch that activates the UV light via the sanitation control unit when the tray table is brought into physical contact with the frame and deactivates the UV light when contact is broken, as taught by Chamberlain, as a known means of fulfilling the known need of having multiple components to detect the position of the tray table.
Regarding claim 4, Modified Thompson modified by Mackin and Chamberlain teaches the aircraft sanitization system of claim 3, as set forth above, and teaches further comprises at least one sensor configured to generate a deactivation signal in response to a predefined criterion, wherein the controller is communicatively coupled to the at least one sensor, and
wherein the controller is further configured to deactivate the first set of UV LEDs in response to the deactivation signal generated by the at least one sensor (see tray table sensor modification made in rejection to claim 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Thompson modified by Mackin in view of Boyle (US 20120261590 A1).
Regarding claim 6, Modified Thompson modified by Mackin teaches the aircraft sanitization system of claim 5, as set forth above, but does not teach wherein the pocket further comprises: at least one tongue located between inner walls of the pocket; a second set of UV LEDs attached to each face of the at least one tongue and configured to sanitize the at least one of the plurality of portions of the tray.
The tongue is interpreted to be a mere duplication and rearrangement of the inner surface of the pocket and the UV lights lined on the inner surface; the tongue can be formed by putting these two surfaces back to back so that both sides of the structure have UV lights. 
Absent a showing of significant or unexpected results, the duplication of the inner surface of the pocket and the UV lights lining that surface is prima facie obviousness. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. 
In the absence of any teaching to the contrary, the rearrangement of the duplicated inner surfaces and the UV lights on those surfaces is prima facie obvious. The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. 
As further justification, Boyle teaches a UV device for sterilizing the inside of containers (Fig. 1; abstract: A sterilization apparatus for sterilizing containers, such as plastic water bottles employs ultra violet (UV) light sterilization technology in a portable fashion). Boyle teaches placing a UV light source between the inner surfaces of an object to be sterilized in order to sterilize the inner surfaces of the object (Fig. 1: UV light source 200; par. 39: In accordance with the present invention, the sterilization means is in the form of ultraviolet radiation in a wavelength range (e.g. 200-300 nm) that achieves an optimal extermination of the germs and micro-organisms that are on the interior surface of the bottle 10. In particular, a UV source, in the form of a bulb or lamp, 200 is disposed within the interior 111). In the case of Modified Thompson modified by Mackin, the folded tray has two inner surfaces that are not reached by the UV lights on the pocket walls, so that there is motivation to position UV light sources in between the two inner surfaces in order to sterilize them. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket of modified Thompson modified by Mackin to duplicate and rearrange the inner surface lined with UV lights so that two inner surfaces with UV lights are arranged back to back to form a tongue with UV lights on both sides, in order to sterilize the two inner surfaces of the folded tray stored in the pocket, as taught by Boyle. 
	
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796    

/SEAN E CONLEY/Primary Examiner, Art Unit 1799